DETAILED ACTION
This Office Action is in response to Applicants filed on February 13, 2020 and November 9, 2020.  Claims 1-20 have been canceled.  Applicants newly add claims 21-40.  Claims 21-40 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,609,531. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 21-40 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed U.S. Patent No. 10,609,531.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Roach, Jr (hereinafter, “Roach”, U.S. Pub. No 2010/0238194).
As per claims 21, 28, and 35, Roach discloses method, machine-readable storage media and system comprising: 
a processor (paragraph 0024);
a memory coupled to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising (paragraph 0024):
receiving, at an application programming interface (API) that is integrated with a single mobile application executing on a mobile device, request to establish a session from the single mobile application to a remote device (paragraph 0037; Roach discloses a user requesting for remote assistance);
transmitting, using the API, information received from the single mobile application to a remote device, the information including information about the single mobile application (paragraph 0057; Roach discloses transmitting current status and characteristics of the mobile device to the remoter computer); 
receiving a command from the remote device (paragraph 0039; Roach discloses receiving a command from the remote device); and 
executing the command in the single mobile application (paragraph 0039; Roach discloses executing the command from the remote device). 
As per claims 22, 29 and 36, Roach discloses:
wherein the information includes content of a display of the single mobile application (paragraphs 0055-0057). 
As per claims 23, 30 and 37, Roach discloses:
wherein the API to create a session establishes a connection (paragraph 0039). 
As per claims 24, 31 and 38, Roach discloses:
wherein a voice connection on the mobile device is also established in the session (paragraphs 0037 and 0045). 
As per claims 25, 32 and 39, Roach further discloses:
receiving a termination of the session from the mobile device (paragraph 0093).
As per claims 26, 33 and 40, Roach further discloses:
wherein the mobile device utilizes a first operating system and the remote device utilizes a second operating system that is different than the first operating system (paragraphs 0064 and 0065).
As per claims 27 and 34, Roach further discloses:
initiating a voice communication session with the remote device in response to sending the information to the remote device in addition to sending the information to the remote device (paragraphs 0037, 0045 and 0066). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

ltj
July 3, 2021